            Case 1:21-cr-00137-TFH Document 20 Filed 05/04/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :      Criminal No. 21-CR-137
                                             :
       v.                                    :
                                             :
BRIAN GUNDERSEN,                             :
              Defendant.                     :
                                             :

                                     NOTICE OF FILING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its May 4, 2021 correspondence in response to the

defendant’s request for a Bill of Particulars in this case. This correspondence is being served as

an attachment via ECF on counsel for the defendant.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:          /s/ Kevin Birney
                                             Kevin Birney
                                             Assistant United States Attorney
                                             Bar No. 1029424
                                             555 Fourth Street, N.W., Room 4828
                                             Washington, DC 20530
                                             Kevin.birney@usdoj.gov
                                             (202) 252-7165

                                     CERTIFICATE OF SERVICE

        On this 4th day of May, 2021, a copy of the foregoing was served on counsel of record for
the defendant via the Court’s Electronic Filing System.

                                                  /s/ Kevin Birney
                                             Kevin Birney
                                             Assistant United States Attorney
